                Case 3:19-mc-80224-JSC Document 4 Filed 09/13/19 Page 1 of 4

           THOMAS R. BURKE (CA State Bar No. 141930)
           thomasburke@dwt.com
           DAVIS WRIGHT TREMAINE LLP
           505 Montgomery Street, Suite 800
           San Francisco, California 94111
           Telephone:       (415)276-6500
           Facsimile:       (415) 276-6599
       4
           KATHERINE M. BOLGER {pro hac vice forthcoming)
       5   katebolger@dwt.com
           JOHN M. BROWNING {pro hac vice forthcoming)
       6   johnbrowning@dwt.com
                                                                               SEP 13 2019
           KATHLEEN E. FARLEY {pro hac vice forthcoming)                     SUSAN Y. SOONG
       7   kathleenfarley@dwt.com                                         n FRK US. DISTRICT COURT
           DAVIS WRIGHT TREMAINE LLP                                     MORTH DISTRICT OF CALIFORNIA
       8   1251 Avenue of the Americas, 21st Floor
           New York, New York 10020
       9   Telephone: (212)489-8230
           Facsimile: (212)489-8340
      10
CLh
           Attorneys for Non-Party Journalist
      11   Ryan Mac
h-l
W
      12                                   UNITED STATES DISTRICT COURT

      13                                 NORTHERN DISTRICT OF CALIFORNIA

      14                                         SAN FRANCISCO DIVISION


£     15
a          VERNON UNSWORTH,                                   ase NiT
      16
                                                  cv
                                         Plaintiff,
                                                                        o. 18-CV-08048-
      17
C/D
I—(
                      vs.
                                                             REQUEST FOR JUDICIAL NOTICE IN
>     18                                                     SUPPORT OF NON-PARTY JOURNALIST
           ELON MUSK,                                        RYAN MAC'S MOTION TO QUASH
Q
      19                                                     SUBPOENAS
                                         Defendant.
      20                                                     Hearing Date: October 18, 2019
                                                             Hearing Time: 9:00 a.m.
      21

      22

      23

      24

      25

      26

      27

      28



           REQUEST FOR JUDICIAL NOTICE
           Case No.
             Case 3:19-mc-80224-JSC Document 4 Filed 09/13/19 Page 2 of 4



       1                                   REQUEST FOR JUDICIAL NOTICE

       2              Non-party journalist Ryan Mac respectfully requests that the Court take judicial notice of

       3   certain sources, described below, pursuant to Federal Rule of Evidence 201.

       4              A court may take judicial notice of a fact "not subject to reasonable dispute" because it can

       5   be determined "from sources whose accuracy cannot reasonably be questioned" or is "generally

       6   known within the trial court's territorial jurisdiction." Fed. R. Evid. 201(b). This is true even at

       7   the pleading stage. See, e.g., Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994) (finding courts

       8   may, on a motion to dismiss, rely on facts "contained in materials of which the court may take

       9   judicial notice"); Chavez v. Washington Mui. Bank, No. 12-CV-04393-LHK, 2013 WL 2450128,

      10   at *3 (N.D. Cal. June 5, 2013) ("[T]he Court need not accept as true allegations contradicted by
CL.
hJ
      11   judicially noticeable facts, and the [cjourt may look beyond the plaintiffs complaint to matters of
w
      12   public record without converting the Rule 12(b)(6) motion into one for summary judgment.")
<
      13   (citation and internal quotation marks omitted).

      14              Under this standard, courts regularly take notice of generally known facts stated in news
H
H     15   reports and websites. See, e.g., Heliptrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.l8
O
      16   (9th Cir. 1999); Cty. ofSanta Clara v. Astra USA, Inc., No. C 05-03740 WHA, 2006 WL
2
      17   1344572, at *2 (N.D. Cal. May 17, 2006) (taking judicial notice of news articles in resolving
00

>     18   12(b)(6) motion); see also Ritter v. Hughes Aircraft Co., 58 F.3d 454, 458-59 (9th Cir. 1995).
<
Q
      19              And parties may rely on documents whose contents are implicitly or directlyalleged in the
      20   complaint. "[A] court may considerthe complaintand 'documents whose contents are alleged in a
      21   complaintand whose authenticity no party questions, but which are not physically attached to the
      22   pleading.'" In re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996) (quotingBranch v.
      23   Tunnell, 14 F.3d 449, 454 (9th Cir. 1994)); see also Wietschner v. Monterey Pasta Co., 294 F.

      24   Supp. 2d 1102, 1109 (N.D. Cal. 2003) (documents not "explicitly referenced in the Complaint but
      25   on which the Complaint "[ijmplicitly [rjelied" may be considered on motion to dismiss).
      26              Accordingly, in resolving Mac's pending Motion to Quash Subpoenas, Mac requests that
      27   the Court considerthe following additional sources, referenced in their proposed motion and the
      28   Declaration of Katherine M Bolger, for the reasons below.

                                                              -1-
           REQUEST FOR JUDICIAL NOTICE
           Case No.
             Case 3:19-mc-80224-JSC Document 4 Filed 09/13/19 Page 3 of 4



          Source                        DescriDtion                       Basis for Request
      }
          Bolger Decl. Ex. A            Twitter exchange posted on        This document evidences a fact
      2                                 plaintiff Elon Musk's Twitter     (i.e., the existence of a public
                                        account between July 3 and        tweet) that is not subject to
      3                                 July 4, 2018.                     reasonable dispute because the
                                                                          parties cannot reasonably
      4                                                                   question the existence of this
                                                                          exchange on a public Twitter
      5
                                                                          account.

      6   Bolger Decl. Ex. B            July 4, 2018 Business Insider     This document evidences a fact
                                        article written by Tara Francis   (i.e., the existence of news
      7                                 Chan entitled "Elon Musk          reporting on Musk's tweets)
                                        offers to help rescue the Thai    that is not subject to reasonable
      8
                                        soccer team stuck in a cave."     dispute because Plaintiff cannot
                                                                          reasonably question the
      9
                                                                          existence of this article.
     10   Bolger Decl. Ex. C            July 6, 2018 BBC.com article      This document evidences a fact
Pu                                      written by Dearbail Jordan        (i.e., the existence of news
                                        entitled "Elon Musk offers to     reporting on Musk's tweets)
                                        help Thai cave rescue."           that is not subject to reasonable
g    12                                                                   dispute because Plaintiff cannot
                                                                          reasonably question the
^ 13                                                                      existence of this article.
     14   Bolger Decl. Ex. D            July 6, 2018 BuzzFeed article     This document evidences a fact
H
                                        written by Nicole Nguyen          (i.e., the existence of news
H    15                                 entitled "Elon Musk Is            reporting on Musk's tweets)
a                                       Sending Engineers To Help         that is not subject to reasonable
     16
2                                       With The Thai Soccer Team         dispute because Plaintiff cannot
     17                                 Stuck In A Cave."                 reasonably question the
00                                                                        existence of this article.
>    18   Bolger Decl. Ex. E            July 6, 2018 CNN article          This document evidences a fact
<
G                                       written by James Masters          (i.e., the existence of news
     19                                                                   reporting on Musk's tweets)
                                        entitled "Elon Musk sends
                                        engineers to help Thai cave       that is not subject to reasonable
     20
                                        rescue mission."                  dispute because Plaintiff cannot
     21                                                                   reasonably question the
                                                                          existence of this article.
     22   Bolger Decl. Ex. F            On July 8, 2018 CNN article       This document evidences a fact
                                        written by Jackie Wattles         (i.e., the existence of news
     23
                                        entitled "Elon Musk shares        reporting on Musk's tweets)
     24
                                        video of'kid-size' submarine      that is not subject to reasonable
                                        for Thai cave rescue."            dispute because Plaintiff cannot
     25                                                                   reasonably question the
                                                                          existence of this article.
     26

     27

     28


                                                      -2-
          REQUEST FOR JUDICIAL NOTICE
          Case No.
        Case 3:19-mc-80224-JSC Document 4 Filed 09/13/19 Page 4 of 4



     Source                        DescriDtion                      Basis for Reauest
 1
     Bolger Decl. Ex. G            On July 8, 2018 Business         This document evidences a fact

 2                                 Insider article written by       (i.e., the existence of news
                                   Matthew Michaels entitled        reporting on Musk's tweets)
 3                                 "Elon Musk posted videos of      that is not subject to reasonable
                                   the 'kid-size submarine' he's    dispute because Plaintiff cannot
 4                                 sending to help save the boys    reasonably question the
                                   trapped in a cave in             existence of this article.
 5
                                   Thailand."
 6   Bolger Decl. Ex. J            September 6, 2018, Atlantic      This document evidences a fact
                                   article written by Marina        (i.e., the existence of news
 7                                 Koren entitled "Elon Musk        reporting about BuzzFeed's
                                   and the Meaning of 'Off the      decision to publish Musk's
 8                                                                  emails) that is not subject to
                                   Record.'"
                                                                    reasonable dispute because
 9
                                                                    Plaintiff cannot reasonably
10                                                                  question the existence of this
                                                                    article.
11   Bolger Decl. Ex. V            August 24, 2019 tweet from       This document evidences a fact
                                   Unsworth's counsel's public      (i.e., the existence of a public
12
                                   Twitter page stating that he     tweet) that is not subject to
13
                                   had taken Musk's deposition      reasonable dispute because the
                                   and that "[t]he emperor has no   parties cannot reasonably
14                                 clothes."                        question the existence of this
                                                                    exchange on a public Twitter
15                                                                  account.

16

17   DATED: September 13, 2019        Respectfully submitted,
                                      DAVIS WRIGHT TREMAINE LLP
18
                                      THOMAS R. BURKE

19

20

21
                                       By:
                                                Thomas R. Burke
22

23                                    Attorneys for Non-Party Journalist Ryan Mac

24

25

26

27

28


                                                  -3-
     REQUEST FOR JUDICIAL NOTICE
     Case No.
